On Application for Rehearing.
PER CURIAM.
Counsel for defendant-appellee has correctly pointed out, in a vigorous appli*602cation for rehearing', that the map of Fred L. Colomb (showing the distance on East Simcoe Street between the traffic light at its intersection with the Moss Street Extension, and its intersection with North Sterling Street where the accident occurred, to be 463.5 feet) was just used at the oral argument of the appeal for purposes of illustration and was never formally introduced into evidence and could not properly be considered in reaching our decision. Although the correctness of the Colomb survey is not question, we were in error in referring to said map which was not in evidence.
Counsel likewise correctly indicates that the map of the city of Lafayette, which was introduced into evidence as D-l, does not show the distance between the respective intersections as 600 feet, the figure “600” referring to street numbers of that block. However, there is a scale of distances to be found at the bottom of this map (which is introduced in evidence and therefore properly before us), according to which the length of the block in question is shown to be well in excess of 400 feet.
As stated in our original opinion, with reference to whether the distance in question was 463.5 or 600 feet, “this variation is immaterial to a final decision in this case.” In any event, under the evidence before us, it is a physical impossibility for the testimony of Mrs. Guidroz to be correct that the plaintiff’s motorcycle (and the other motor vehicles stopped at the traffic light) covered the distance from the traffic light at the Moss Street Extension (more than 400 feet from the point of impact) during the same time that the Guidroz vehicle covered a little over one-half of the 18-foot wide Simcoe Street at 10 mph; and therefore, as explained more fully in our original opinion, we feel that the testimony of the plaintiff, as corroborated by that of the police officer and by the physical facts, shows the proximate cause of the accident to be Mr. Guidroz’ failure to observe plaintiff’s motorcycle closely following the other vehicles in her traffic lane, before attempting to cross the intersection.
Therefore, the variation in distances between those referred to in our original opinion and those correctly set forth in the evidence before us being immaterial, the application for rehearing is refused.